Case 1:15-cv-00493-LEW Document 277 Filed 08/03/20 Page 1 of 14             PageID #: 8180




                         UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE


  TIMOTHY NOLL, individually and,)
  on behalf of similarly situated)
  individuals,                   )
                                 )
           Plaintiff,            )
                                 )
      v.                         )                      Case No. 1:15-cv-00493-LEW
                                 )
 FLOWERS FOODS INC, LEPAGE       )
 BAKERIES PARK STREET, LLC., and )
 CK SALES CO., LLC,              )
                                 )
           Defendants.           )


                    ORDER ON DEFENDANTS’
     MOTION FOR DECERTIFICATION OF FLSA COLLECTIVE ACTION


       The matter is before the Court on Defendants’ Motion for Decertification of the

 FLSA Collective Action (ECF No. 268). For reasons set out in this Order, Defendants’

 Motion is granted.

                                    BACKGROUND

       This civil action presents “collective” claims for recovery of unpaid overtime wages

 pursuant to the federal Fair Labor Standards Act (FLSA). Plaintiff Timothy Noll contends

 Defendants Flowers Foods, Lepage Bakeries, and CK Sales misclassified the members of

 the collective as independent contractors and thereby deprived those individuals of

 overtime wages throughout the claim period.
Case 1:15-cv-00493-LEW Document 277 Filed 08/03/20 Page 2 of 14                   PageID #: 8181




           On March 20, 2019, I certified the following FLSA collective:

           All persons who, at any time from December 2, 2012, continuing through
           entry of judgment in this case, worked as distributors for Flowers Foods, Inc.,
           Lepage Bakeries, Inc., and/or CK Sales Co., LLC, and personally serviced
           one or more territories in the state of Maine and were classified as
           independent contractors under their distribution agreements.

 Class Certification Order (ECF No. 219).

           On May 31, 2019, the parties filed motions for summary judgment. On January 29,

 2020, based on the summary judgment record, I found that the distribution activity at issue

 in this case is subject to the Motor Carrier Act (MCA) exemption to the FLSA, unless a

 given distributor can establish that his or her use of a personal vehicle is within the

 Technical Corrections Act’s exception to the MCA exemption. Although Plaintiff Noll’s

 summary judgment presentation was not calibrated to make the TCA showing, I denied

 Defendant’s request for collective-wide summary judgment on the FLSA claim and a

 related claim for declaratory judgment because I concluded, based on some of the evidence

 contained in the record, that there are some members of the FLSA class who likely could

 demonstrate that they conducted some product distribution services in personal vehicles

 and, consequently, could be entitled to overtime wages for certain weeks of the claim

 period. 1 Specifically, I worded my conclusion as follows:

           The record supports the finding that at least some of the members of the
           FLSA class have on occasion driven personal vehicles to deliver interstate
           products to their customers. In particular, it appears that pull up or recall
           duties can involve the delivery of products to restock customers’ shelves.
           Based on this evidence, the finder of fact could conclude, through an exercise


 1
     I granted summary judgment in favor of Defendants on the state law claims.
                                                     2
Case 1:15-cv-00493-LEW Document 277 Filed 08/03/20 Page 3 of 14                PageID #: 8182




        of inferential reasoning, that there are some individuals who will, in some
        work weeks, use personal vehicles to deliver in-bound products ….

 Summary Judgment Order at 22.

        Nevertheless, because Defendants carried their burden of demonstrating that the

 distribution activity was subject to the Secretary of Transportation’s jurisdiction under the

 MCA, such that each and every class member would only be entitled to relief if he or she

 delivered product in a personal vehicle during any weeks in the class period in which his

 or her hours exceeded 40, and because the summary judgment record failed to demonstrate

 that lead Plaintiff Timothy Noll would be able to make such a showing, I granted

 Defendants leave to file a motion to decertify the FLSA class.

                                        DISCUSSION

        Defendants’ Motion for Decertification of the FLSA Collective Action (ECF No.

 268) is founded on the following factors and contentions:

        1. Plaintiff Timothy Noll has provided deposition testimony that indicates he never

 used a personal vehicle to deliver product to his customers;

        2. For the opt-in Plaintiffs, a recovery is only possible if they transported product

 in their personal vehicles to satisfy existing orders;

        3. The burden to make this showing is Plaintiffs’ burden, because the showing is

 necessary to overcome the MCA exemption for which Defendants have already carried

 their burden at the summary judgment stage; and

        4. Plaintiffs cannot make this showing with representative evidence because each

 plaintiff’s conduct in any given week is an individualized inquiry and Plaintiffs failed to
                                                3
Case 1:15-cv-00493-LEW Document 277 Filed 08/03/20 Page 4 of 14                 PageID #: 8183




 develop a record that would permit the finder of fact to determine that plaintiffs’ activities

 in this regard were in any way uniform or typical across the collective.

        In opposition to the motion, Plaintiff Noll argues the TCA exception to the MCA

 overtime exemption “can largely be determined with representative evidence, and this

 Court can efficiently handle individualize factfinding, should it be required.” Opposition

 at 1 (ECF No. 274-1 (unredacted version)). Noll observes, correctly, that Courts regularly

 engage in individualized fact finding in FLSA matters. Id. He asserts, too, that “Plaintiffs’

 work pulling and transporting stale product, which they uniformly do, constitutes the

 continuation of interstate transportation under the TCA,” and that “[a]ll Plaintiffs are

 similarly situated with regard to this legal issue,” and also with regard to issues related to

 the nature of their work and their common law employee status. Id. Should I disagree that

 the TCA exception can be demonstrated through representative evidence involving pulling

 stale product, Noll argues I should certify a small collective comprised of only those opt in

 plaintiffs who delivered product in personal vehicles. Id. at 2, 17-19.

 A.     The TCA’s Interstate Requirement

        In the Summary Judgment Order, I reached a conclusion of law that the distributors’

 intrastate transportation activity is subject to regulation by the Secretary of the Department

 of Transportation, and therefore within the scope of the MCA exemption from the FLSA’s

 overtime provision, 29 U.S.C. § 213(b), because it involves the carriage of property, in

 commercial vehicles, in interstate commerce. See 49 U.S.C. §§ 13102(15)(A), 13501. As

 to the interstate commerce component, based on Department of Labor regulations, I

                                               4
Case 1:15-cv-00493-LEW Document 277 Filed 08/03/20 Page 5 of 14                  PageID #: 8184




 concluded that the distributors’ use of commercial vehicles is part of Defendants’ interstate

 transportation program because the distributors’ deliveries are part of “a practical

 continuity of movement of the out-of-state goods through [Defendants’] distribution point

 to [their] customers,” U.S. Dep’t of Labor, Field Operations Handbook § 24d02(b) (Rev.

 690, May 23, 2016), available at https://www.dol.gov/whd/FOH/FOH_Ch24.pdf, “in

 fulfillment of existing orders.” Summary Judgment Order at 21-22, 24 (emphasis added).

 That conclusion, I am confident, was sound.

        I then considered whether the so-called Technical Corrections Act exception (what

 I will here call the “small vehicle exception”) would permit the distributors, as a collective,

 to escape the MCA exemption. I concluded that a given distributor might demonstrate

 entitlement to FLSA overtime wages, if the distributor delivered fresh bakery products to

 the customers who ordered them, using a “personal vehicle” rather than a commercial box

 truck, and the record suggested to me that there are some distributors who might be able to

 do so for some weeks in the claim period. However, nothing in the record suggested to me

 that personal vehicle deliveries are typical for the collective, calling into question whether

 it would be fair to determine collective-wide liability based on representative evidence that,

 frankly, Plaintiff Noll never put forward in his summary judgment statements.

        In the course of my analysis, albeit in a footnote, I rejected the idea that distributors

 who pull stale product from the store shelves and carry it away in their personal vehicles

 would come within the small vehicle exception, reasoning that this was not the kind of

 transportation activity that would warrant an exercise of jurisdiction by the Secretary, and

                                                5
Case 1:15-cv-00493-LEW Document 277 Filed 08/03/20 Page 6 of 14                PageID #: 8185




 therefore did not affect transportation in interstate commerce. Summary Judgment Order

 at 29 n.14. But in doing so, I conflated the MCA jurisdictional standard with the TCA

 interstate commerce standard. On further reflection, I do not see why a standard devised

 to determine whether the Secretary of Transportation has jurisdiction over internodal

 intrastate shipments should be applied when one is attempting to determine whether

 Congress intended to afford FLSA relief to workers pursuant to the small vehicle exception

 to the MCA exemption.

        As explained in the Summary Judgment Order, the TCA’s small vehicle exception

 extends the protection of Section 7 of the FLSA to “covered employee[s]” whose

 transportation work comes within the jurisdiction of the Secretary of Transportation, but

 whose work also, “in whole or in part,” affects “the safety of operation of motor vehicles

 weighing 10,000 pounds or less in transportation on public highways in interstate …

 commerce.” 29 U.S.C. § 207 Statutory Note (quoting Pub. L. 110-244, Title III, § 306(c)

 (2008). This is the so-called “small vehicle” or “non-commercial vehicle” exception

 (which I have also referred to as a “personal vehicle,” following the lead of the parties).

        Here, the question is whether “pulling stales” from the shelves and transporting

 them to another location in a small vehicle is activity that affects “the safety of operation

 of motor vehicles weighing 10,000 pounds or less in transportation on public highways in

 interstate … commerce.” 29 U.S.C. § 207 Statutory Note (emphasis added). The burden

 of showing it is falls to Plaintiff Noll. Carley v. Crest Pumping Techs., LLC, 890 F.3d 575,

 580 (5th Cir. 2018).

                                               6
Case 1:15-cv-00493-LEW Document 277 Filed 08/03/20 Page 7 of 14                   PageID #: 8186




        Noll argues that pulling stales is interstate commerce for purposes of the TCA

 exception because the Distributor Agreement obligates the distributors to remove the stale

 product from customers’ shelves and, consequently, “the chain of interstate commerce was

 never broken …., but rather completed an intended, final leg of movement that originated

 outside Maine.” Opposition at 12.

        Upon further consideration, I conclude that, although the transportation of stales,

 standing alone, likely would not be the kind of transportation activity that would come

 within the Secretary of Transportation’s MCA jurisdiction to regulate interstate

 transportation, when the transportation of stales is considered in light of a “fair” reading of

 the FLSA’s small vehicle exception, Encino Motorcars, LLC v. Navarro, 138 S. Ct. 1134,

 1142 (2018), it is nonetheless transportation “in interstate commerce,” which is all that the

 plain language of the TCA exception requires. In other words, when I consider the plain

 language of the TCA exception, it seems to me that Congress expressed its intention to

 afford FLSA overtime for workers when their transportation is in a non-commercial vehicle

 and comes within Congress’s power to regulate interstate commerce. Nothing in the plain

 language of the TCA suggests to me that Congress intended to muddy up the meaning of

 interstate commerce by incorporating Department of Labor regulations that attempt to

 differentiate between internodal intrastate transportation that completes an interstate

 shipment (which would come within the Secretary of Transportation’s jurisdiction), and

 intrastate transportation that is not in the service of an interstate shipper.



                                                 7
Case 1:15-cv-00493-LEW Document 277 Filed 08/03/20 Page 8 of 14                  PageID #: 8187




        When Congress uses a term like interstate commerce, the logical inference is that it

 intends to exert its authority over interstate commerce. “If a court, employing traditional

 tools of statutory construction, ascertains that Congress had an intention on the precise

 question at issue, that intention is the law and must be given effect.” Chevron, U.S.A., Inc.

 v. Nat. Res. Def. Council, Inc., 467 U.S. 837, 843 n.9 (1984). I should “look to agency

 interpretations only when the statute or regulation remains ambiguous after [I] have

 employed the traditional tools of construction.” United States v. Lachman, 387 F.3d 42,

 54 (1st Cir. 2004). Because there is no apparent reason why I should convolute the meaning

 of interstate commerce by reference to the DOL’s interpretation of the DOT’s jurisdiction

 over interstate transportation, I will revisit the issue whether “pulling stales” in a personal

 vehicle is transportation in interstate commerce.

        Supreme Court precedent teaches that the power of Congress to regulate commerce

 extends to “‘the channels of interstate commerce,’ ‘persons or things in interstate

 commerce,’ and ‘those activities that substantially affect interstate commerce.’” Nat’l

 Fed’n of Indep. Bus. v. Sebelius, 567 U.S. 519, 536 (2012) (quoting United States v.

 Morrison, 529 U.S. 598, 609 (2000)). See also United States v. Lopez, 514 U.S. 549, 560

 (1995) (“Where economic activity substantially affects interstate commerce, legislation

 regulating that activity will be sustained.”). When Congress enacted the small vehicle

 exception, it is fair to interpret its legislative act as extending to transportation activities

 that substantially affect interstate commerce. Here, the transportation of stales, when

 performed in a small vehicle, comes within the TCA’s small vehicle exception because it

                                                8
Case 1:15-cv-00493-LEW Document 277 Filed 08/03/20 Page 9 of 14                              PageID #: 8188




 substantially affects interstate commerce, even though it is entirely intrastate

 transportation. Stale perishable products in the stream of commerce are not only brought

 to a secondary market through this activity, but typically are sold to thrift store outlets that

 maintain their own accounts with Defendants. 2 Dep. of Paul Milazzo at 187 (ECF No.

 273-3); Dep. of Jake Linthicum at 76 (ECF No. 274-2 (under seal)). This evidence supports

 a finding that distributors’ intrastate transportation of stales affects “the safety of operation

 of motor vehicles … in transportation on public highways in interstate … commerce,” 29

 U.S.C. § 207 Statutory Note. Nothing in the plain language of the TCA exception requires

 any greater interstate nexus than that.

 B.      Decertification

         Defendants argue that pulling stales cannot salvage the collective action. They

 observe: “Plaintiffs do not cite to anything in the record that supports this claim of small

 vehicle use because no such record evidence exists.” Reply at 1 (ECF No. 276). They

 further observe: “there is no evidence that this merchandising work on non-delivery days

 involve[s] Distributors either removing or transporting product from the customers’

 premises.” Id. Defendants also cite evidence that runs counter to Noll’s contention that it

 is typical for distributors to pull stales on their non-delivery days, let alone to pull them

 and then transport them in small vehicles.




 2
   The Distributor Agreement does not allow distributors to sell stales to the public, thought distributors
 may sell stale products to purchasers for non-human consumption. Distributor Agreement § 12.3. The
 record also reflects that the thrift stores maintain accounts with Defendants so that Defendants receive
 payment from the thrift stores rather than the distributors.
                                                         9
Case 1:15-cv-00493-LEW Document 277 Filed 08/03/20 Page 10 of 14                 PageID #: 8189




         Jake Linthicum is the Distributor Enablement Operations Coordinator for Lepage

  Bakeries Park Street. Mr. Linthicum explains:

         2. All bread products have a color tag for Distributors to identify the day of
         the week the bread product is to be pulled from their customers’ shelves or
         displays.

         3. The bread product pull code (color of the twist tie) corresponds with one
         of the five delivery days: Monday, Tuesday, Thursday, Friday and Saturday.
         The bread does not have an out of code date that falls on either a Sunday or
         a Wednesday. Distributors have no reason to pull product or transport out of
         code product on Sunday or Wednesday.

         4. If a Distributor does not deliver to a customer on all five delivery days
         each week it is possible a product’s out of code date will occur between
         delivery days. In this circumstance, the Distributor has the option to pull any
         such products from the customers’ shelves or displays on the Distributor’s
         regularly scheduled delivery day even if the product is pulled a day or two
         before it becomes out of code.

  Linthicum Decl. (ECF No. 276-2).

         Against the picture presented by Mr. Linthicum, Plaintiff Noll has presented

  evidence demonstrating that the Distributor Agreement requires that stales be pulled from

  customer shelves (and necessarily transported somewhere), but not any evidence that it is

  typical of the members of the collective to perform this work in small vehicles. Instead,

  Noll relies on the inference that some products “may become out of code on a day that is

  not a retailer’s usual service day; in that case, the Distributor may make a special trip to

  pull stale to satisfy the ‘daily’ requirement.” Opposition at 3 (citing Dep. of Paul Milazzo

  at 204-206 (ECF No. 273-3). To reinforce just how loose this evidentiary proffer is,

  consider Noll’s primary summation of the evidence:


                                               10
Case 1:15-cv-00493-LEW Document 277 Filed 08/03/20 Page 11 of 14                 PageID #: 8190




         The common testimony also shows that Distributors used light vehicles on
         Wednesdays and Sundays. While pulling and further transporting stale may
         have occurred on Wednesdays and Sundays in light vehicles, the common
         testimony clearly shows that Distributors performed pull ups in light
         vehicles, which involves pulling products from the back of the shelves and
         rotating existing stock on shelves.

  Opposition at 14 (emphasis added). In other words, Noll emphasizes that “the common

  testimony” reveals that distributors use personal vehicles to travel to certain accounts on

  two non-delivery days when they pull products from back shelves and rotate stock. But as

  to “transporting stale,” Noll offers only that it “may have occurred.”

         What this evidence tells me is that Noll failed to substantiate his contention that the

  TCA small vehicle exception applies; as in, failed to present a reliable representative

  sampling from members of the collective, showing that it is typical for distributors to move

  product (fresh or stale) in their personal vehicles. This failure may be the product of Noll’s

  assumption that simply using a personal vehicle to get to a customer’s store is all that is

  needed to come within the TCA small vehicle exception. But as to that point, I agree with

  Defendants that the TCA exception requires a showing that the small vehicle is used in

  transportation, not merely that it is used to commute to a job site where job duties are

  performed. After all, the small vehicle exception is worded in precisely that manner,

  requiring that the employee’s work affect “the safety of operation of motor vehicles

  weighing 10,000 pounds or less in transportation on public highways in interstate …

  commerce.” 29 U.S.C. § 207 Statutory Note. Consequently, a given distributor would not




                                               11
Case 1:15-cv-00493-LEW Document 277 Filed 08/03/20 Page 12 of 14                      PageID #: 8191




  be entitled to FLSA overtime wages unless he or she, in a given week, not only personally 3

  worked in excess of 40 hours but also used a personal vehicle to transport Defendants’

  product (fresh or stale). Unfortunately for the members of the collective action, Noll has

  not supplied the kind of representative evidence – either through his summary judgment

  statements or through his opposition to the current motion to decertify – that would warrant

  a collective proceeding.

            Magistrate Judge Nivison has summarized the kind of showing required to justify a

  collective trial based on representative evidence:

            Plaintiffs must demonstrate that they are similarly situated to the other
            members of the conditionally certified action, and they must produce “‘more
            than just allegations and affidavits’ demonstrating similarity in order to
            achieve final certification.” Frye v. Baptist Mem’l Hosp., Inc., 495
            Fed.Appx. 669, 671 (6th Cir. 2012) (quoting Morgan v. Family Dollar
            Stores, Inc., 551 F.3d 1233, 1261 (11th Cir. 2008)).

               The “overriding question” is whether the original plaintiffs and the opt-in
            plaintiffs are “similarly situated.” Thiessen v. Gen. Elec. Capital Corp., 267
            F.3d 1095, 1102 (10th Cir. 2001). In order to serve the interest of judicial
            economy and prevent abuse, the similarity among plaintiffs to a collective
            action must relate to more than just “job duties and pay provisions.” Morgan
            v. Family Dollar Stores, Inc., 551 F.3d 1233, 1262 (11th Cir. 2008); White
            v. Osmose, Inc., 204 F. Supp. 2d 1309, 1314 (M.D. Ala. 2002).

               The three factors that are typically used to assess the similarity of potential
            plaintiffs in a collective action are: the plaintiffs’ employment settings, the
            individual defenses available to the defendant that may require
            individualized proof, and fairness and procedural considerations. Id.;
            Morgan, 551 F.3d at 1261. Although these three factors are commonly
            considered, certification involves an ad hoc consideration of all relevant
            factors, made on a case-by-case basis. Mott v. Driveline Retail Merch., Inc.,
            No. 2:12-cv-05244, 2014 WL 2115469, at *3 (E.D. Pa. May 21, 2014).


  3
      Some distributors employ others to perform their duties.
                                                        12
Case 1:15-cv-00493-LEW Document 277 Filed 08/03/20 Page 13 of 14                 PageID #: 8192




             If the Court concludes that Plaintiffs are similarly situated, the action
          proceeds collectively; otherwise, “the class is decertified, the claims of the
          opt-in plaintiffs are dismissed without prejudice, and the class
          representative[s] may proceed on [their] own claims.” Lee v. ABC Carpet &
          Home, 236 F.R.D. 193, 197 (S.D.N.Y. 2006).

  Saunders v. Getchell Agency Inc., No. 1:13-CV-00244-JDL, 2014 WL 12539643, at *2–3

  (D. Me. Dec. 12, 2014), report and recommendation adopted, 2015 WL 1292594 (D. Me.

  Mar. 23, 2015).

          Although this case involves several questions common to the class that can be

  resolved on representative evidence, Plaintiff Noll has failed to demonstrate that the TCA

  exception to the MCA defense – the issue for which Plaintiff bears the burden – is anything

  other than thoroughly individualized. Instead, Plaintiff has relied on evidence that the

  members of the collective are subject to the same job duties and pay provisions (i.e., the

  same Distributor Agreement). I am not persuaded that this is enough. Indeed, on this

  record, I cannot say what a typical TCA exception presentation will look like, or who the

  representatives might be. This not only calls for decertification of the existing collective

  action, but also undermines any inclination I might have had, on another showing, to amend

  the certification order to shrink the collective to include only those distributors who used

  personal vehicles to transport Defendants’ product. I suspect such a showing might be

  possible, but not on the summary judgment and certification presentations made by Mr.

  Noll.




                                               13
Case 1:15-cv-00493-LEW Document 277 Filed 08/03/20 Page 14 of 14        PageID #: 8193




                                   CONCLUSION

        Defendants’ Motion for Decertification of the FLSA Collective Action (ECF No.

  268) is GRANTED. The FLSA and Declaratory Judgment claims of the Opt-In Plaintiffs

  are DISMISSED WITHOUT PREJUDICE. Plaintiff Timothy Noll’s FLSA and

  Declaratory Judgment claim is DISMISSED WITH PREJUDICE, based on his failure

  to substantiate his own recourse to the TCA exception in opposition to Defendants’

  summary judgment motion.

        SO ORDERED.

        Dated this 3rd day of August, 2020.

                                         /s/ Lance E. Walker
                                        UNITED STATES DISTRICT JUDGE




                                          14
